Citation Nr: 1029742	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  04-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1966, and from December 1966 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the RO in Cleveland, 
Ohio, which, in pertinent part, denied service connection for 
dysthymic disorder.  This claim is now under the jurisdiction of 
the RO in Indianapolis, Indiana.  Because the medical records 
also show clinical impressions of depression, and unspecified 
mood disorder, and the Veteran's November 2002 claim was for 
"anxiety," this claim has been rephrased more broadly to 
encompass these additional potential psychiatric diagnoses.  

The Board notes that the Veteran requested a hearing before the 
Board in his September 2003 VA Form 9.  Letters dated in February 
2006 notified the Veteran that a hearing had been scheduled for 
March 7, 2006.  However, the Veteran did not appear for this 
hearing.  The Board will proceed with appellate review.  See 
38 C.F.R. § 20.704(d) (2009) (providing that failure to appear 
for a scheduled hearing will be processed as though the request 
for a hearing had been withdrawn).

In June 2007, the Board remanded this claim for further 
development.  It now returns for appellate consideration.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's 
psychiatric disorder, a mood disorder with anxiety, was incurred 
in active service. 


CONCLUSION OF LAW

A mood disorder with anxiety was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for a psychiatric disorder has been granted, 
as discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  



II. Service Connection

The Veteran contends that he is entitled to service connection 
for a psychiatric disability, to include anxiety and a mood 
disorder.  For the reasons that follow, the Board concludes that 
service connection is warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  The determination as to whether elements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999). 

In his September 2003 VA Form 9, the Veteran stated that his 
anxiety began while in Vietnam.  He related that the base where 
he was stationed was shelled a number of times and that he was 
shot at on numerous occasions.  He stated that his anxiety became 
worse while stationed in Germany and that he developed a nervous 
condition.  He stated that he has continued to experience anxiety 
since his period of service, and is currently seeing a 
psychiatrist who has prescribed medication for anxiety and 
depression. 

A January 1963 enlistment examination is negative for any 
indication of a psychiatric disorder.  A January 1966 separation 
examination, December 1966 enlistment examination, and October 
1974 examination also are negative for a psychiatric disorder.  
However, a March 1975 service treatment record reflects that the 
Veteran complained of a "severe nerve condition."  A separation 
examination for the Veteran's period of service ending in October 
1975 is not of record. 

A May 1980 statement from the Veteran's private treating 
physician, which was made in connection with a previous claim for 
a "nervous condition," reflects that the Veteran had been 
suffering from recurrent anxiety attacks since July 1977 and was 
diagnosed with chronic anxiety neurosis.  The Veteran was being 
treated with psychotherapy and medication. 

A December 1982 United States Army Reserve enlistment examination 
reflects that the Veteran was taking medication for occasional 
anxiety. 

The next relevant private treatment record is dated in September 
2000 and reflects a diagnosis of depression.  Private treatment 
records dated in March 2001 and April 2003 also reflect a 
diagnosis of depression.

A January 2003 VA examination report reflects that the Veteran 
reported serving at an airbase in Vietnam.  His primary duty was 
guarding communications equipment.  He denied actual combat duty 
in Vietnam but stated that his airbase sometimes came under 
rocket attack.  He stated that he felt anxious during his tour in 
Vietnam due to the constant risk of being exposed to booby traps, 
sabotage, or other possible sources of harm.  The Veteran also 
reported being shot at while serving in South Korea.  The Veteran 
stated that a private doctor diagnosed him with an "anxiety 
reaction" in 1977.  He was prescribed a medication for anxiety 
at that time and had been taking it ever since then.  The Veteran 
reported that he tended to wake up in the night feeling startled, 
and that he felt distrustful, suspicious, and always on his 
guard.  After administering diagnostic tests, the examiner 
concluded that the Veteran had a chronic low-grade mood disorder 
with symptoms of anxiety and depression.  The examiner stated 
that while the Veteran's symptoms appeared to be life-long, his 
service experiences in Korea and Vietnam may have exacerbated his 
feelings or "sensitized him for [sic] future problems."  

A July 2004 VA treatment record reflects that the Veteran 
reported a history of anxiety and depression since his period of 
service.

VA treatment records dated from 2005 to 2009 show ongoing 
treatment for a mood disorder. 

In a December 2009 VA examination report, the examiner concluded 
after reviewing the claims file and interviewing and examining 
the Veteran that the lack of psychiatric symptoms in service did 
not necessarily mean that the Veteran's mood disorder and 
symptoms of anxiety were not connected to service.  In this 
regard, the examiner noted that the Veteran reported feeling 
anxious when remembering Vietnam.  He also reported experiencing 
increased depression after his period of service and his anxiety 
symptoms were reportedly exacerbated by his service.  The Veteran 
also reported symptoms of hypervigilance.  Therefore, the 
examiner found that it was at least as likely as not that the 
Veteran's mood disorder symptoms were caused or aggravated by his 
experiences in the military. 

The Board finds that evidence is in equipoise with respect to 
whether there is a nexus between the Veteran's psychiatric 
disorder and his period of active service.  In this regard, the 
Board finds that the Veteran's anxiety did manifest in service, 
as the Veteran reported experiencing a "severe nerve condition" 
in a March 1975 service treatment record.  The Board also finds 
that there is a continuity of anxiety symptoms after service, as 
two years after discharge, in 1977, the Veteran was diagnosed 
with recurrent anxiety attacks, and by 1980 was diagnosed with 
chronic anxiety neurosis.  Further, the Veteran states that his 
anxiety symptoms began in service and that he has been taking 
medication for anxiety since his diagnosis in 1977 until the 
present.  The Board finds these statements to be credible as they 
are consistent with and supported by the March 1975 service 
treatment record, May 1980 statement from the Veteran's private 
physician,  and the December 1982 Army Reserve enlistment 
examination.  Significantly, the December 2009 VA examination 
report reflects that it is at least as likely as not that the 
Veteran's mood disorder was incurred in active service.  This 
examination report provides important support for the Veteran's 
claim as it was authored by a psychologist, is based on a review 
of the Veteran's claims file and an examination of the Veteran, 
and provides a rationale that is more than conjectural in nature 
and which is consistent with the evidence of record.  Thus, the 
Board finds that the evidence is in equipoise as to whether there 
is a relationship between the Veteran's current psychiatric 
disorder and his period of service.  

As such, the Veteran is entitled to the benefit of the doubt, and 
service connection for a psychiatric disorder is granted.  See 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a mood disorder with 
anxiety is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


